Case 1:19-cv-00715-LO-IDD Document 26-1 Filed 06/14/19 Page 1 of 1 PageID# 537




                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                Alexandria Division


JUUL LABS, INC.,

                      Plaintiff,


v.                                                      Civil Action No. 1:19-cv-00715-LO-IDD


THE UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE A,

                      Defendants.



      [PROPOSED] ORDER GRANTING PLAINTIFF’S EX PARTE MOTION TO
             EXTEND THE TEMPORARY RESTRAINING ORDER

       This Court, having considered the Ex Parte Motion by Plaintiff Juul Labs, Inc., to extend

the temporary restraining order and for good cause shown, it is hereby:

       ORDERED that the Motion shall be, and hereby is, granted; and it is further

       ORDERED that the temporary restraining order granted on June 7, 2019, which is

scheduled to expire on June 21, 2019, is extended in effect until July 5, 2019.



SO ORDERED THIS _____ day of __________, 2019.




                                                            _______________________________
                                                                United States Magistrate Judge
